Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because, as best can be understood, the specification while being enabling for using a neural network trained with “historical sets of images of damaged motor vehicles”, corresponding “additional contextual data”, and “actual delta velocity values”, in order to calculate a delta velocity from “obtained images” and “contextual data”, does not reasonably provide enablement for:	“comparing, by the insurance claim analysis device, the obtained images and one or more portions of the contextual data to historical sets of images of damaged motor vehicles and corresponding additional contextual data and actual delta velocity values; calculating, by the insurance claim analysis device, a delta velocity value based on the comparison” as recited in claim 1; 	“compare the obtained images and one or more portions of the contextual data to historical sets of images of damaged motor vehicles and corresponding additional contextual data and actual delta velocity values; calculate a delta velocity value based on the comparison” as recited in claim 7; and	“compare the obtained images and one or more portions of the contextual data to historical sets of images of damaged motor vehicles and corresponding additional contextual data and actual delta velocity values; calculate a delta velocity value based on the comparison” as recited in claim 13.  	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
More specifically, the claims are directed to calculating a delta velocity based on a single direct comparison. The specification is void of any explanation, and one of ordinary skill could not envision, how comparing the obtained images and one or more portions of the contextual data to historical sets of images of damaged motor vehicles, corresponding additional contextual data, and actual delta velocity values can be reduced to a single direct comparison as claimed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “comparing … the obtained images and one or more portions of the contextual data to historical sets of images of damaged motor vehicles and corresponding additional contextual data and actual delta velocity values”. In light of the specification, the reader is left in question as to what protection is sought. For instance, to what does “corresponding addition contextual data” correspond? Does the additional information correspond to the obtained images and one or more portions of contextual data? Are the “actual delta velocity values” that of the damaged motor vehicle involved in the vehicle accident, that of historically damaged vehicles, or both? A list having multiple conjunctions with no discernable breaks leaves the reader in question as to which elements the adjectives (historical/corresponding) apply. The scope of the claim cannot be ascertained.	Moreover, the claim recites “a delta velocity based on the comparison”. In light of the specification, the reader is left in question as to whether the comparing step may (either inherently or implicitly) involve more than one comparison, in which case it is not understood to which specific comparison the phrase “the comparison” refers.	For examination, the claim will mean that a conclusion is made based on “the obtained images”, “one or more portions of the contextual data”, “historical sets of images of damaged motor vehicles”, historical “additional contextual data”, and historical “actual delta velocity values”, and that a delta velocity value is calculated based on that conclusion.
Claim 2 recites “further comprising applying … to generate the calculated delta velocity”. The scope of the claim cannot be ascertained. The reader is left in question as to whether two calculated delta velocity values are being claimed. Is the calculated delta velocity value being redundantly generated? Specifically, how can a further method step be used to generate what is already established by the independent claim? For examination the claim will mean, wherein the step of calculating the delta velocity value is performed by applying a machine learning model.
Claim 7 recites “compare the obtained images and one or more portions of the contextual data to historical sets of images of damaged motor vehicles and corresponding additional contextual data and actual delta velocity values”. In light of the specification, the reader is left in question as to what protection is sought. For instance, to what does “corresponding addition contextual data” correspond? Does the additional information correspond to the obtained images and one or more portions of contextual data? Are the “actual delta velocity values” that of the damaged motor vehicle involved in the vehicle accident, that of historically damaged vehicles, or both? The scope of the claim cannot be ascertained.	Moreover, the claim recites “a delta velocity based on the comparison”. In light of the specification, the reader is left in question as to whether the comparing operation may (either inherently or implicitly) involve more than one comparison, in which case it is not understood to which specific comparison the phrase “the comparison” refers.	For examination, the claim will mean that a conclusion is made based on “the obtained images”, “one or more portions of the contextual data”, “historical sets of images of damaged motor vehicles”, historical “additional contextual data”, and historical “actual delta velocity values”, and that a delta velocity value is calculated based on that conclusion.
Claim 8 recites “further configured… to generate the calculated delta velocity”. The scope of the claim cannot be ascertained. The reader is left in question as to whether two calculated delta velocity values are being claimed. Is the calculated delta velocity value being redundantly generated? Specifically, how can a further operation be used to generate what has already been established by the independent claim? For examination, the claim will mean wherein the delta velocity value is calculated by applying a machine learning model.
Claim 13 recites “compare the obtained images and one or more portions of the contextual data to historical sets of images of damaged motor vehicles and corresponding additional contextual data and actual delta velocity values”. In light of the specification, the reader is left in question as to what protection is sought. For instance, to what does “corresponding addition contextual data” correspond? Does the additional information correspond to the obtained images and one or more portions of contextual data? Are the “actual delta velocity values” that of the damaged motor vehicle involved in the vehicle accident, that of historically damaged vehicles, or both? The scope of the claim cannot be ascertained.	Moreover, the claim recites “a delta velocity based on the comparison”. In light of the specification, the reader is left in question as to whether the comparing operation may (either inherently or implicitly) involve more than one comparison, in which case it is not understood to which specific comparison the phrase “the comparison” refers.	For examination, the claim will mean that a conclusion is made based on “the obtained images”, “one or more portions of the contextual data”, “historical sets of images of damaged motor vehicles”, historical “additional contextual data”, and historical “actual delta velocity values”, and that a delta velocity value is calculated based on that conclusion.
Claim 14 recites “further causes the processors… to generate the calculated delta velocity”. The scope of the claim cannot be ascertained. The reader is left in question as to whether two calculated delta velocity values are being claimed. Is the calculated delta velocity value being redundantly generated? Specifically, how can a further operation be used to generate what has already been established by the independent claim? For examination, the claim will mean wherein the delta velocity value is calculated by applying a machine learning model.
Claims 2-6, 8-12, 14-18 are rejected at least for failing to resolve the deficiencies of their rejected base claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 11-15, 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claim 1, the claim(s) recite(s) “obtaining, by an insurance claim analysis device”, “comparing, by an insurance claim analysis device”, “calculating, by an insurance claim analysis device”, and “providing, by an insurance claim analysis device”. The recited limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an insurance claim analysis device” nothing in the claim element precludes the steps from practically being performed in the mind and by an operator using generic computer components. For example, “obtaining”, “comparing”, “calculating”, and “providing” in the context of this claim encompasses the user to manually/mentally receive data, perform a mental analysis, and manually/mentally provide a decision.	This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of “an insurance claim analysis device” to perform the abstract idea. Accordingly, the additional element(s) recited do(es) not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the insurance claim analysis device to perform the abstract idea, amount to no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.
As to claims 2-3, the claim(s) recite(s) the additional element of “a machine learning model”. However, the involvement of the additional element is claimed in such broad terms it is merely viewed as generally linking the abstract idea to a particular technological environment or field of used. See MPEP 2106.05(h).
Claims 5-6 merely define the nature of the data being processed and cannot provide an inventive concept.
As to claims 7, 13, the claim(s) recite(s) “obtain”, “compare”, “calculate”, and “provide”. The recited limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an insurance claim analysis device”, “memory”, and “one or more processors” nothing in the claim element precludes the steps from practically being performed in the mind and by an operator using generic computer components. For example, “obtain”, “compare”, “calculate”, and “provide” in the context of this claim encompasses the user to manually/mentally receive data, perform analysis, and provide a decision.	This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “an insurance claim analysis device comprising memory … and one or more processors” to perform the abstract idea. Accordingly, the additional element(s) recited do(es) not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the insurance claim analysis device to perform the abstract idea, amount to no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.
As to claims 8-9, the claim(s) recite(s) the additional element of “a machine learning model”. However, the involvement of the additional element is claimed in such broad terms it is merely viewed as generally linking the abstract idea to a particular technological environment or field of used. See MPEP 2106.05(h).
Claims 11-12 merely define the nature of the data being processed and cannot provide an inventive concept.
As to claims 14-15, the claim(s) recite(s) the additional element of “a machine learning model”. However, the involvement of the additional element is claimed in such broad terms it is merely viewed as generally linking the abstract idea to a particular technological environment or field of used. See MPEP 2106.05(h).
Claims 17-18 merely define the nature of the data being processed and cannot provide an inventive concept.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidd (US 2007/0288135 A1) in view of Smith et al. (US 2010/0228432 A1).
As to claims 1, 7, 13, as best can be understood, Kidd teaches obtaining, by an insurance claim analysis device (the same system used to receive photographic information and process the same – [127]; e.g. 700, F.18), one or more images of a damaged motor vehicle (Different techniques for obtaining data and analyzing the obtained data can be used to employ photogrammetric algorithms to determine the extent of damage to a vehicle – [39]; Photogrammetry is a measurement technology in which the three-dimensional coordinates of points on an object are determined by measurements made in two or more photographic images taken from different positions. Embodiments of the present invention use a photogrammetric system for measuring vehicular crush from photographs. – [34]) and contextual data associated with an electronic insurance claim and a motor vehicle accident involving the damaged motor vehicle (Such input may correspond to user-supplied input regarding information associated with the accident, such as obtained by police reports, accident reports, event data recorder (EDR) data or other such means. – [127]);	comparing, by the insurance claim analysis device, the obtained images and one or more portions of the contextual data to historical sets of images of damaged motor vehicles and corresponding additional contextual data In another aspect, the depth of damage and direction of impact to the vehicle can be compared with similar vehicles of similar depth of damage and direction of impact with respect to the components required to repair the vehicle. The comparison can be used to generate a list of components that may need to be repaired or replaced to restore the vehicle. The comparison can alternatively be used to audit repair estimates that were developed independently, in some implementations.  – [14]);	calculating, by the insurance claim analysis device, a delta velocity value based on the comparison (If PDOF is consistent between the vehicles, control is passed to block 565 to assign a final PDOF estimate for each vehicle, as well as generate a change in velocity (DV) for each vehicle by using the initial estimates for crush damage and PDOF to estimate the impact severity. – [130]; w.r.t 530, 545, 550, 555, 560, 565, F.16); and	providing, by the insurance claim analysis device, the calculated delta velocity value to verify damage severity during automated processing of the electronic insurance claim (These finalized estimates of both PDOF and change in velocity may be stored in the system for later use. Furthermore, this information may be reported to a user, e.g., via display or transmission to a remote location. – [130]).	However, actual velocity values may not be explicitly disclosed. Thus, “comparing, by the insurance claim analysis device, the obtained images and one or more portions of the contextual data to historical sets of images of damaged motor vehicles and corresponding additional contextual data and actual delta velocity values; calculating, by the insurance claim analysis device, a delta velocity value based on the comparison” may not be explicitly disclosed.	In a related invention, Smith teaches calculating based on comparison of actual delta velocity values ([81], [82]; Alternatively, or additionally, [91], [92]).	It would have been obvious to incorporate the teachings of Smith into the system of Bomar such that “comparing, by the insurance claim analysis device, the obtained images and one or more portions of the contextual data to historical sets of images of damaged motor vehicles and corresponding additional contextual data and actual delta velocity values; calculating, by the insurance claim analysis device, a delta velocity value based on the comparison” be performed. The motivation being to more reliably/accurately calculate delta velocity (Smith: [39], [48], [94]). 
As to claims 2, 8, 14, as best can be understood, the combination teaches further comprising applying, by the insurance claim analysis device, a machine learning model to the obtained images and contextual data to generate the calculated delta velocity value for the motor vehicle accident (delta velocity is generated from newly acquired data and from historical data. In light of the specification, this constitutes a machine learning model because analysis of historical data is used to learn, i.e. realize, correspondences between the historical data and the newly acquired data; w.r.t Kidd: 530, 545, 550, 555, 560, 565, F.16).
As to claims 3, 9, 15, as best can be understood, the combination teaches the invention of claims 2, 8, 14 respectively; further comprising updating, by the insurance claim analysis device, the machine learning model based on another actual delta velocity value for the damaged motor vehicle associated with the motor vehicle accident (Kidd: 550, F.16; Smith: [81], [82]; Alternatively, or additionally, [91], [92]).
As to claims 6, 12, 18, as best can be understood, the combination teaches inventions of claims 1, 7, and 18, respectively; and wherein the one or more images comprise a plurality of digital images and each of the digital images comprises a unique perspective view of the damaged motor vehicle (Kidd: a computer-generated grid of vehicle damage points is presented and selected for the subject vehicle. The damage points allow for comparison between different poses of the vehicle to allow the triangulation of the points between the different photos. The damage points can also be determined by placing optical markers on the vehicle at the time the photos are taken. The optical markers can help to detect points on the vehicle such as the head lights or tail lights, and can thus aid in determining the damage automatically via the computer analysis of the photos. – [11]).

Claims 5, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidd and Smith as applied to claims 1,7, 17, above, and further in view of Geisler et al. (US 2012/0146766 A1).
As to claims 5, 11, 13, the combination teaches the inventions of claims 1, 7, 17, respectively.	However, further comprising obtaining, by the insurance claim analysis device, at least the historical sets of images of damaged motor vehicles and corresponding additional contextual data from a National Highway Traffic Safety Administration (NHTSA) National Automotive Sampling System (NASS) database is not explicitly disclosed.	In a related invention, Geisler teaches obtaining the historical sets of images of damaged motor vehicles and corresponding additional contextual data from a National Highway Traffic Safety Administration (NHTSA) National Automotive Sampling System (NASS) database (One or more databases contain detailed data describing vehicle collisions that occurred in the past and include many vehicle manufacturers, models, and model years. This data can be described as previously-stored vehicle crash data. An example of one of these databases is the National Automotive Sampling System (NASS), which is maintained by the National Highway Traffic Safety Administration (NHTSA) and includes a Crashworthiness Data System (CDS). – [30])	It would have been obvious to incorporate the teachings of Geisler into the system of modified Kidd such that obtaining, by the insurance claim analysis device, at least the historical sets of images of damaged motor vehicles and corresponding additional contextual data from a National Highway Traffic Safety Administration (NHTSA) National Automotive Sampling System (NASS) database be performed. The motivation being to reduce cost and/or increase reliability with data that is collected and maintained by a trusted national entity.
Allowable Subject Matter
As to claims 4, 10, and 16, as best can be understood, no prior art could be found that would anticipate or render obvious the independent claims. Said claims will be in condition for allowance upon resolution of the above issues and being rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663